NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   ADAM PAUL BLOMDAHL, Appellant.

                             No. 1 CA-CR 19-0655
                               FILED 3-30-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-000575-001
             The Honorable Jennifer C. Ryan-Touhill, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Brian Coffman
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jennifer Roach
Counsel for Appellant
                          STATE v. BLOMDAHL
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Randall M. Howe joined.


C R U Z, Judge:

¶1             Adam Paul Blomdahl appeals his convictions and sentences
for first-degree murder and two counts of aggravated assault. He raises
issues related to his waiver of counsel and the superior court’s revocation
of his self-representation at trial. Blomdahl also challenges the court’s jury
instructions and its award of presentence incarceration credit. For the
following reasons, we affirm Blomdahl’s convictions but award an
additional eight days of presentence incarceration credit to the sentence
imposed for the first-degree murder conviction (count 1). We also correct a
non-substantive clerical error in the sentencing order.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Blomdahl told his neighbor that he suspected the neighbor’s
adult daughter, G.G., had broken a window in his home. The following
evening, Blomdahl pulled G.G. from her car to his driveway where he
“started hitting her in the face, and . . . kicked her in the stomach[.]”
Blomdahl stopped assaulting G.G. when her fiancé, D.P., approached.
Blomdahl then left the driveway but returned with a gun. He shot G.G.,
D.P., and P.E., another neighbor. G.G. fell to the ground, but the three
victims survived the shooting.

¶3           Blomdahl then got into his car. As G.G. attempted to stand,
Blomdahl “drove right into her[,] . . . knock[ing] her down[.]” Blomdahl
retreated and waited in his car until G.G. “start[ed] limping across the
street” when he drove into her again, knocked her down, and drove over
her. Blomdahl then backed up and “stopped his car right on top of [G.G.]”
before speeding away.

¶4              G.G. survived but was unconscious. She was transported to
a hospital where, a few days later, her mother made the decision to remove
her from life support. G.G. died from multiple gunshot wounds and blunt
force injuries.




                                      2
                            STATE v. BLOMDAHL
                             Decision of the Court

¶5            The State charged Blomdahl with first-degree murder and
two counts of aggravated assault, all dangerous felonies. After three mental
health experts subsequently evaluated Blomdahl, the superior court found
he was competent to stand trial. See Ariz. R. Crim. P. (“Rule”) 11 (describing
procedures for determining a criminal defendant’s competence to stand
trial). Blomdahl eventually waived counsel and represented himself at
trial. During opening statements, however, the superior court revoked
Blomdahl’s self-representation and appointed his advisory counsel to
represent him for the remainder of trial.

¶6            The jury found Blomdahl guilty as charged. At sentencing,
the superior court imposed consecutive prison terms of life for the first-
degree murder conviction and twelve years each for the aggravated assault
convictions. The court also awarded 1191 days of presentence incarceration
credit and applied the credit to each prison term. Blomdahl timely
appealed. We have jurisdiction pursuant to Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                                 DISCUSSION

I.     Self-Representation

¶7             Attached to his motion seeking self-representation, Blomdahl
included a copy of a letter he wrote to his lawyer in which he refers to
“Hotel/motel receipts from Fidiciary [sic]” as among the evidentiary items
he had previously requested and not yet received. Based on that reference,
and “other fiduciary-related documents [that] were later filed in the
record[,]” Blomdahl argues the superior court erred by accepting his waiver
of counsel without considering that he had a fiduciary appointed by the
Veteran’s Administration. According to Blomdahl, “[i]f an indigent person
requires assistance to manage his finances, then he is unlikely to have the
competency to utilize his right to self-representation[.]” See State v. Cornell,
179 Ariz. 314, 324 (1994) (“[T]he law guarantees a defendant the right to
waive counsel if he is mentally competent to do so.”) (citing Faretta v.
California, 422 U.S. 806, 834 (1975)); State v. Ibeabuchi, 248 Ariz. 412, 416, ¶ 16
(App. 2020) (discussing Indiana v. Edwards, 545 U.S. 164 (2008), and how,
compared to the competency required to stand trial, self-representation
requires “more in the way of mental capacity”).

¶8            We reject Blomdahl’s argument. He cites no authority that
requires a court to delve further into a defendant’s competency based solely
on the defendant’s having a fiduciary or similar representative who assists
with managing his financial affairs. See State v. Amaya-Ruiz, 166 Ariz. 152,



                                        3
                           STATE v. BLOMDAHL
                            Decision of the Court

162 (1990) (the superior court has broad discretion in determining whether
to order competency hearings). More importantly, Blomdahl refers to
nothing in the record that indicates he lacked the requisite competency to
represent himself. Indeed, the superior court expressly noted the
heightened competency necessary for self-representation and nonetheless
accepted Blomdahl’s waiver of counsel having found he did so knowingly,
intelligently, and voluntarily. The record supports that finding.

¶9             In addition to challenging the superior court’s decision to
accept his waiver of counsel, Blomdahl argues the court erred in revoking
his self-representation. We review the decision to revoke a defendant’s self-
representation for an abuse of discretion. State v. Hidalgo, 241 Ariz. 543, 554,
¶ 44 (2017).

¶10            Revoking a defendant’s self-representation is permitted when
the defendant fails to comply with court rules or orders. Id. In this case,
just before opening statements commenced, the court verbally granted the
State’s motion in limine and explained to Blomdahl he was prohibited from
making certain statements to the jury, including that he was a war veteran.
Nonetheless, during his opening statement that afternoon, Blomdahl told
the jury, “the defendant is a credible United States veteran.”

¶11            On appeal, Blomdahl concedes that he erred by making the
“veteran” comment, but he contends the error was not sufficiently severe
to justify revoking his self-representation. We disagree.

¶12            When the superior court accepted Blomdahl’s waiver of
counsel, it warned Blomdahl that he would be held to the same standards
as an attorney, and his self-representation could be revoked if he failed to
follow “court rules” and “courtroom procedure.” Indeed, the court
repeated that warning when it sustained the State’s objection after
Blomdahl began his opening statement by telling the jury that the State was
“hiding something.” After the jury was excused from the courtroom, the
court warned Blomdahl he was improperly referring to issues that had been
litigated in this case. “The next step,” the court told Blomdahl, “will be
advisory counsel will be your attorney.” Blomdahl then resumed his
opening statement and informed the jury he was a veteran. The jury was
once again excused from the courtroom to address the State’s objection.
Recognizing the disruptive effect of Blomdahl’s apparent disregard for its
rulings was having on the trial, the court remarked: “I am not going to send
a jury in and out of the courtroom every time the defendant violates a court
order. That will interfere and undermine the court’s ability to conduct this
proceeding in an efficient and orderly manner.”


                                       4
                           STATE v. BLOMDAHL
                            Decision of the Court

¶13           On this record, we cannot conclude the superior court abused
its discretion by revoking Blomdahl’s self-representation. See State v.
Gomez, 231 Ariz. 219, 223, ¶¶ 14-15 (2012) (rejecting argument that “serious
obstructionist conduct” required to justify revocation of defendant’s self-
representation and noting, “[a] defendant who proves himself incapable of
abiding by the most basic rules of the court is not entitled to defend
himself”) (internal quotation and citation omitted); State v. Whalen, 192 Ariz.
103, 108 (App. 1997) (concluding revocation of defendant’s self-
representation was not error because the court provided defendant “clear,
unambiguous, and timely warnings that he would lose the right to
represent himself unless he was willing to follow [the court’s] order[s]”).

II.    Right to Be Present

¶14           Blomdahl next argues the superior court violated his right to
be present when, at a pretrial hearing, the superior court addressed several
of Blomdahl’s motions in his absence. Most of the motions concerned
requests for discovery, which the court either granted, denied, or ordered
Blomdahl to clarify.

¶15            “A criminal defendant generally has the right to be present in
the courtroom during proceedings in his case.” Morehart v. Barton, 226 Ariz.
510, 513, ¶ 13 (2011). A defendant can, however, voluntarily relinquish that
right. A court may infer an absence is voluntary if the defendant had
personal notice of the date and time of the proceeding, notice of the right to
be present at it, and notice that the proceeding would continue in his
absence. Ariz. R. Crim. P. 9.1. We review the superior court’s
determination of voluntary absence for an abuse of discretion. State v. Reed,
196 Ariz. 37, 38, ¶ 2 (App. 1999).

¶16           Here, as the hearing on Blomdahl’s motions began, he refused
to be transported from custody. The court therefore found Blomdahl
waived his presence by voluntarily excusing himself. According to the
record, Blomdahl had the requisite notice and warning for the court to
properly infer under Rule 9.1. that his absence was voluntary. As Blomdahl
concedes, he did not request a hearing or otherwise attempt to rebut the
Rule 9.1 inference. See Reed, 196 Ariz. at 39, ¶ 3 (defendant has burden of
rebutting the superior court’s inference of voluntary absence). The court
did not abuse its discretion.

III.   Jury Instructions

¶17           Blomdahl contends the superior court erred by denying his
request for a jury instruction on manslaughter and negligent homicide as


                                      5
                           STATE v. BLOMDAHL
                            Decision of the Court

lesser-included offenses of first-degree murder. See State v. Celaya, 135 Ariz.
248, 251 (1983) (A lesser-included offense is an offense “composed solely of
some but not all of the elements of the greater crime so that it is impossible
to have committed the crime charged without having committed the lesser
one.”).

¶18            We need not decide whether the court erred by refusing to
give manslaughter and negligent homicide instructions because the court
instructed the jury on second-degree murder as a lesser offense of first-
degree murder. By finding Blomdahl guilty of the charged offense, the
jury—as instructed—did not consider second-degree murder and thus
logically would not have considered manslaughter or negligent homicide,
which are lesser-included offenses of second-degree murder. Accordingly,
if the court erred by not instructing the jury on manslaughter or negligent
homicide, the error was harmless. State v. Nelson, 229 Ariz. 180, 186, ¶ 24
(2012); Amaya-Ruiz, 166 Ariz. at 174; State v. Vickers, 159 Ariz. 532, 542-43
(1989); see State v. Nieto, 186 Ariz. 449, 456 (App. 1996) (“The general rule is
that negligent homicide is a lesser-included offense of manslaughter and
the only difference between the offenses is an accused’s mental state at the
time of the incident.”).

IV.    Presentence Incarceration Credit

¶19             Blomdahl argues the superior court should have credited him
with an additional eight days of presentence incarceration credit for a total
of 1199 days. In response, the State concedes Blomdahl was in pretrial
custody for 1199 days and thus entitled to that amount of presentence
incarceration credit. As the State notes, however, the superior court erred
by applying Blomdahl’s time-served credits to each of his consecutive
sentences. See State v. McClure, 189 Ariz. 55, 57 (App. 1997) (“When
consecutive sentences are imposed, a defendant is not entitled to
presentence incarceration credit on more than one of those sentences, even
if the defendant was in custody pursuant to all of the underlying charges
prior to trial.”). Thus, although the court should have awarded eight days
of credit to one sentence, the State argues Blomdahl ultimately was not
prejudiced because he “received almost triple the amount of presentence
incarceration to which he was entitled[.]”

¶20           We recognize that the court erred by crediting time-served to
each sentence. But the State did not appeal and challenge that error, thus
precluding our authority to correct it. See State v. Dawson, 164 Ariz. 278, 286
(1990) (“In the absence of a timely appeal or cross-appeal by the state
seeking to correct an illegally lenient sentence, an appellate court has no


                                       6
                           STATE v. BLOMDAHL
                            Decision of the Court

subject matter jurisdiction to consider that issue.”). A too-lenient sentence
that we cannot correct due to the State’s inaction, should not prohibit
correction to a legally incorrect sentence that, by itself, is prejudicial.

¶21           The superior court was required to credit Blomdahl for “[a]ll
time actually spent in custody[.]” A.R.S. § 13-712(B). By failing to include
eight days that Blomdahl was in custody before he was sentenced, the court
thus erred in awarding only 1191 days. We therefore vacate the 1191 days
of presentence incarceration credited to the sentence for count 1, and award
1199 days to that sentence. Lacking the jurisdiction to correct the errors in
awarding presentence incarceration to the sentences in counts 2 and 3, we
affirm those awards.

V.     Sentencing Order

¶22           While this appeal was pending, Blomdahl filed a motion to
transfer jurisdiction to correct a clerical error requesting jurisdiction be
revested in the superior court to correct a statutory citation in the
sentencing order. Specifically, the sentencing order incorrectly refers to
A.R.S. § 13-751 in connection with Blomdahl’s sentence for first-degree
murder. That statute applies to capital cases, not to cases such as this one
in which the State did not file a notice of intent to seek the death penalty.
Compare A.R.S. § 13-751(A), with A.R.S. § 13-752(A).

¶23           This court has authority to correct clerical and similar errors
in sentencing orders. See State v. Vandever, 211 Ariz. 206, 210, ¶ 16 (App.
2005) (amending minute entry to show conviction was for a class 6, not class
3, felony). Accordingly, having previously denied the motion, we amend
the sentencing order entered November 26, 2019, by replacing the reference
to A.R.S. § 13-751 with a reference to A.R.S. § 13-752.

¶24            Finally, Blomdahl personally filed an untitled forty-four-page
pleading with this court wherein he “[p]etition[s] the government for a
redress of his grievances.” Blomdahl is represented by counsel on appeal;
he is not entitled to hybrid representation. See State v. Dixon, 226 Ariz. 545,
553, ¶ 39 (2011). We therefore summarily deny his request.




                                      7
                        STATE v. BLOMDAHL
                         Decision of the Court

                             CONCLUSION

¶25          We affirm Blomdahl’s convictions. We amend the sentencing
order to award an additional eight days of presentence credit only to the
sentence imposed for count 1, and we correct a clerical error in the
sentencing order. We otherwise affirm the sentences imposed.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       8